



Exhibit 10.3
NEWFIELD EXPLORATION COMPANY
CASH-SETTLED RESTRICTED STOCK UNIT AWARD AGREEMENT


               
Awardee
Date of Award:
February 10, 2016
Vesting Dates:
First Vesting Date: August 15, 2016
Second Vesting Date: August 15, 2017
Third Vesting Date: August 15, 2018
Fourth Vesting Date: February 15, 2019
Number of Restricted Stock Units:
__________________

Effective as of the Date of Award set forth above (the “Date of Award”), the
Compensation & Management Development Committee (the “Committee”) of the Board
of Directors of Newfield Exploration Company, a Delaware corporation (the
“Company”), hereby awards to you, the above-named awardee, that number of
Cash-Settled Restricted Stock Units set forth above, on the terms and conditions
of the attached Terms and Conditions (the “Terms and Conditions”) and this
Cash-Settled Restricted Stock Unit Award Agreement (the “Agreement”).
A “Cash-Settled Restricted Stock Unit” is a right to receive a cash payment
equal to the Fair Market Value (as defined below) of a share of the Company’s
common stock, $.01 par value per share (the “Common Stock”), on the applicable
Vesting Date.
The Cash-Settled Restricted Stock Units shall be subject to the prohibitions and
restrictions set forth herein with respect to the sale or other disposition of
such Cash-Settled Restricted Stock Units and the obligation to forfeit and
surrender such Cash-Settled Restricted Stock Units to the Company (the
“Forfeiture Restrictions”). The Forfeiture Restrictions shall lapse as to the
Cash-Settled Restricted Stock Units that are awarded hereby in accordance with
the following schedule provided that your employment with the Company and its
direct and indirect wholly-owned subsidiaries (collectively, the “Company
Group”) has not terminated prior to the applicable Vesting Date:
(a)
on the First Vesting Date, the Forfeiture Restrictions shall lapse as to
one-fourth of the Cash-Settled Restricted Stock Units subject to this Agreement;
and

(b)
on each succeeding Vesting Date, the Forfeiture Restrictions shall lapse as to
an additional one-fourth of the Cash-Settled Restricted Stock Units subject to
this Agreement, so that on the Fourth Vesting Date the Forfeiture Restrictions
shall have lapsed as to all of the Cash-Settled Restricted Stock Units subject
to this Agreement.

If a Change of Control (as that term is defined below) of the Company occurs or
if you die, become Disabled or your employment terminates by reason of a
Qualified Retirement, in each case,


1



--------------------------------------------------------------------------------





before the Fourth Vesting Date, your rights to the Cash-Settled Restricted Stock
Units under this Agreement will be determined as provided in the attached Terms
and Conditions.
Following the lapse of the Forfeiture Restrictions applicable to a Cash-Settled
Restricted Stock Unit, the Company shall pay to you, at the time of payment
provided in the attached Terms and Conditions, an amount in cash equal to the
Fair Market Value of one share of the Common Stock on the applicable Vesting
Date in exchange for each such vested Cash-Settled Restricted Stock Unit and
thereafter you shall have no further rights with respect to such Cash-Settled
Restricted Stock Unit. The Cash-Settled Restricted Stock Units may be not sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of (other than by will or the applicable laws of descent and
distribution). Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement or the Terms and Conditions shall be voided and the Company shall not
be bound thereby.
For purposes of this Agreement and the Terms and Conditions:
(a) “Change of Control” means the occurrence of any of the following events: (i)
the Company is not the surviving Person in any merger, consolidation or other
reorganization (or survives only as a subsidiary of another Person), (ii) the
consummation of a merger or consolidation of the Company with another Person and
as a result of such merger or consolidation less than fifty percent (50%) of the
outstanding voting securities of the surviving or resulting corporation will be
issued in respect of the capital stock of the Company, (iii) the Company sells,
leases or exchanges all or substantially all of its assets to any other Person,
(iv) the Company is to be dissolved and liquidated, (v) any Person, including a
“group” as contemplated by Section 13(d)(3) of the Securities Exchange Act of
1934, as amended, acquires or gains ownership or control (including the power to
vote) of more than fifty percent (50%) of the outstanding shares of the
Company’s voting stock (based upon voting power) or (vi) as a result of or in
connection with a contested election of directors, the individuals who were
directors of the Company before such election cease to constitute a majority of
the Board. The definition of “Change of Control” shall be limited to the extent
necessary to comply with the definition of “change in the ownership or effective
control” of the corporation, or “change in the ownership of a substantial
portion of the assets” of the corporation, within the meaning of section 409A of
the Internal Revenue Code of 1986, as amended, and the final Department of
Treasury Regulations issued thereunder (“Section 409A”).
(b) “Person” means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or association or
other legal entity of any kind.
(c) “Fair Market Value” means, as of any specified date, if the Common Stock is
traded on a national stock exchange, (i) the mean of the high and low sales
prices of the Common Stock reported on the stock exchange composite tape on that
date (or such other reporting service approved by the Committee); or (ii) if no
prices are reported on that date, on the last preceding date on which such
prices of the Common Stock were so reported. If the Common Stock is traded over
the counter at the time a determination of its Fair Market Value is required to
be made hereunder, its Fair Market Value shall be deemed to be equal to the
average between (A) the reported high and low price or (B) the closing bid and
asked prices, as applicable, of Common Stock on the most recent date on which
Common Stock was publicly traded. If the Common Stock is not publicly traded at
the time a determination of its Fair Market Value is required to be made
hereunder, the determination of its Fair Market Value shall be made by the
Committee in such manner as it deems appropriate, which


2



--------------------------------------------------------------------------------





method or manner shall comply with the requirements of a reasonable valuation
method as described under Section 409A.
If during the period in which you hold the Cash-Settled Restricted Stock Units,
the Company pays a dividend in shares of the Common Stock with respect to the
outstanding shares of the Common Stock, then the Company will increase the
number of Cash-Settled Restricted Stock Units that have not then been previously
exchanged by the Company for the payment described above by an amount equal to
the product of (a) the number of Cash-Settled Restricted Stock Units that have
not been forfeited to or exchanged by the Company and (b) the number of shares
of the Common Stock paid by the Company per share of the Common Stock
(collectively, the “Stock Dividend Restricted Stock Units”). Each Stock Dividend
Restricted Stock Unit will be subject to same Forfeiture Restrictions and other
restrictions, limitations and conditions applicable to the Cash-Settled
Restricted Stock Unit for which such Stock Dividend Restricted Stock Unit was
awarded and will be exchanged for the payment described above at the same time
and on the same basis as such Cash-Settled Restricted Stock Unit.
Capitalized terms that are not defined herein shall have the meaning ascribed to
such terms in the Terms and Conditions.
In accepting the award of the Cash-Settled Restricted Stock Units, you accept
and agree to be bound by all the terms and conditions of this Agreement and the
Terms and Conditions.


IN WITNESS WHEREOF, the Committee has caused this Agreement to be duly executed
by an authorized officer of the Company, and Awardee has executed this
Agreement, all as of the date first above written.


NEWFIELD EXPLORATION COMPANY






By:                         
Name:
Title:




AWARDEE
                        
                                                    
[Awardee]


3



--------------------------------------------------------------------------------












NEWFIELD EXPLORATION COMPANY
CASH-SETTLED RESTRICTED STOCK UNIT AWARD
TERMS AND CONDITIONS
1.
TERMINATION OF EMPLOYMENT/CHANGE OF CONTROL. The following provisions will apply
in the event your employment with the Company Group terminates, or a Change of
Control of the Company occurs, in each case, prior to the Fourth Vesting Date
specified in the Cash-Settled Restricted Stock Unit Award Agreement (the
“Agreement”) to which these Terms and Conditions are attached (the “Terms and
Conditions”).

1.1    Termination Generally. If your employment with the Company Group
terminates before the Fourth Vesting Date for any reason other than one of the
reasons described in Sections 1.2 through 1.5 below, the Forfeiture Restrictions
then applicable to the Cash-Settled Restricted Stock Units shall not lapse and
the number of Cash-Settled Restricted Stock Units then subject to the Forfeiture
Restrictions shall be forfeited to the Company on the date your employment
terminates.
1.2    Change of Control. If a Change of Control of the Company occurs before
the Fourth Vesting Date and you do not terminate employment with the Company
Group before the date the Change of Control of the Company is consummated, then
all remaining Forfeiture Restrictions then applicable to the Cash-Settled
Restricted Stock Units shall lapse on the date the Change of Control of the
Company is consummated if the Change of Control of the Company qualifies as a
change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation, within the
meaning of Section 409A.
1.3    Disability. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if before the Fourth Vesting Date you
incur a Separation From Service due to your having incurred a Disability, then
all remaining Forfeiture Restrictions then applicable to the Cash-Settled
Restricted Stock Units shall immediately lapse on the date you incur such
Separation From Service due to your Disability. For purposes of the Terms and
Conditions (a) you will be treated as having a “Disability” if you (i) are
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) are, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company Group; and (b)
“Separation From Service” has the meaning ascribed to that term in Section 409A.
1.4    Death. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if you die before the Fourth Vesting Date
and before you have otherwise terminated employment with the Company Group, then
all remaining Forfeiture


1

--------------------------------------------------------------------------------





Restrictions then applicable to the Cash-Settled Restricted Stock Units shall
immediately lapse on the date of the termination of your employment due to
death.
1.5    Qualified Retirement. Notwithstanding any other provision of the
Agreement or these Terms and Conditions to the contrary, if before the Fourth
Vesting Date you incur a Separation From Service as a result of your Qualified
Retirement, then the number of Cash-Settled Restricted Stock Units issued to you
under the Agreement shall automatically be reduced (without further action by
you and/or the Company) on the date you incur such Separation From Service to
that number of Cash-Settled Restricted Stock Units determined under the
following formula (the “Retirement Adjusted Cash-Settled Restricted Stock
Units”):
(1) multiplied by (2) divided by (3)
where (1) is the number of the Cash-Settled Restricted Stock Units with respect
to which Forfeiture Restrictions would have otherwise lapsed on the next Vesting
Date following your Separation From Service due to Qualified Retirement, (2) is
the number of days, if any, that have elapsed (excluding the date of your
Separation From Service) since the most recent Vesting Date before the date you
incur the Separation From Service due to Qualified Retirement, and (3) is the
total number of days between (a) the most recent Vesting Date before the date
you incur the Separation From Service due to Qualified Retirement and (b) the
next Vesting Date following your Separation From Service due to Qualified
Retirement.
The excess of (i) the number of Cash-Settled Restricted Stock Units that were
originally awarded to you under the Agreement with respect to which Forfeiture
Restrictions have not lapsed as of the date of your Separation From Service due
to Qualified Retirement over (ii) the Retirement Adjusted Cash-Settled
Restricted Stock Units shall be immediately forfeited on the date you incur the
Separation From Service due to Qualified Retirement. The Forfeiture Restrictions
with respect to the Retirement Adjusted Cash-Settled Restricted Stock Units
shall immediately lapse on the date you incur the Separation From Service due to
your Qualified Retirement.
For purposes of the Terms and Conditions (a) “Qualified Retirement” means you
(i) either are (A) at least age 60 and sign a non-compete agreement (the form of
which is attached hereto as Exhibit A) that is effective until your reaching age
62 or (B) are at least age 62, (ii) have at least 10 years of Qualified Service
and (iii) provide the Requisite Notice; (b) “Qualified Service” means your
continuous employment with the Company or a subsidiary of the Company during the
time that such subsidiary is, directly or indirectly, a wholly owned subsidiary
of the Company plus any additional service credit granted to you (or a group of
employees of which you are a member) by the Board of Directors of the Company;
and (c) “Requisite Notice” means (i) if you are an officer of the Company, at
least six months prior written notice to the Board of Directors of the Company
or (ii) otherwise, at least three months prior written notice to the chief
executive officer of the Company.
2.
PAYMENT IN SETTLEMENT OF VESTED CASH-SETTLED RSUS. Payment in respect of vested
Cash-Settled Restricted Stock Units shall be made as soon as practicable,



2



--------------------------------------------------------------------------------





but no later than 60 days following, as applicable (a) the Vesting Dates
specified in the Agreement on which the Forfeiture Restrictions applicable to
the Cash-Settled Restricted Stock Units lapse; (b) the date the Change of
Control of the Company is consummated if the Change of Control of the Company
qualifies as a change in the ownership or effective control of the corporation,
or in the ownership of a substantial portion of the assets of the corporation,
within the meaning of Section 409A, in the case of vesting under Section 1.2;
(c) the date of your death, in the case of vesting under Section 1.4; or (d) the
date you incur a Separation From Service, in the case of vesting under Section
1.3 or 1.5; provided, that, if vesting occurs under Section 1.3 or 1.5 and you
are a Specified Employee, payment in respect of vested Cash-Settled Restricted
Stock Units shall instead be made on the date that is six months and one day
following your Separation From Service; provided, however, that if you die
before the expiration of such six-month delay period (if applicable) then
payment shall be made on the date of your death. For purposes of the Terms and
Conditions, “Specified Employee” means an individual who is, as of the date of
the individual’s Separation From Service, a “specified employee” within the
meaning of Section 409A, taking into account any elections made and procedures
established in resolutions adopted by the Committee. As provided in the
Agreement, payment in settlement of vested Cash-Settled Restricted Stock Units
shall be made in the form of a cash payment equal to the Fair Market Value of
one share of Common Stock on the applicable Vesting Date in exchange for each
vested Cash-Settled Restricted Stock Unit, subject to satisfaction of applicable
withholding and other taxes as provided in Section 4.
3.
PROHIBITED ACTIVITY. Notwithstanding any other provision of these Terms and
Conditions or the Agreement, if you engage in a “Prohibited Activity,” as
described below, while employed by one or more members of the Company Group or
within two years after the date your employment with the Company Group
terminates, then your right to receive a payment with respect to a Cash-Settled
Restricted Stock Unit, to the extent still outstanding at that time, shall be
completely forfeited. A “Prohibited Activity" shall be deemed to have occurred,
as determined by the Committee in its sole and absolute discretion, if you
divulge any non-public, confidential or proprietary information of the Company
Group, but excluding information that (a) becomes generally available to the
public other than as a result of your public use, disclosure, or fault, or
(b) becomes available to you on a non-confidential basis after your employment
termination date from a source other than a member of the Company Group prior to
the public use or disclosure by you, provided that such source is not bound by a
confidentiality agreement or otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation.

4.
TAX WITHHOLDING. To the extent that the receipt of the Cash-Settled Restricted
Stock Units or the lapse of any applicable Forfeiture Restrictions or payment in
settlement thereof results in income, wages or other compensation to you for any
income, employment or other tax purposes with respect to which the Company has a
withholding obligation, you shall deliver to the Company at the time of such
receipt, lapse or payment, as the case may be, such amount of money as the
Company may require to meet its obligation under applicable tax laws or
regulations, and, if you fail to do so, the Company is authorized to withhold
from any payment with respect to a Cash-Settled Restricted Stock Unit made under
the



3



--------------------------------------------------------------------------------





Agreement or from any cash or stock remuneration or other payment then or
thereafter payable to you any tax required to be withheld by reason of such
taxable income, wages or compensation including (without limitation) shares of
the Common Stock sufficient to satisfy the withholding obligation.
5.
NONTRANSFERABILITY. Neither the Cash-Settled Restricted Stock Units, the
Agreement nor the Terms and Conditions is transferable by you otherwise than by
will or by the laws of descent and distribution. The community interest, if any,
of any spouse of Awardee in any of the Cash-Settled Restricted Stock Units shall
be subject to all of the terms, conditions and restrictions of the Agreement and
the Terms and Conditions, and shall be forfeited and surrendered to the Company
upon the occurrence of any of the events requiring Awardee’s interest in such
Cash-Settled Restricted Stock Units to be so forfeited and surrendered pursuant
to the Agreement or the Terms and Conditions.

6.
CAPITAL ADJUSTMENTS AND REORGANIZATIONS.

6.1    The existence of the Cash-Settled Restricted Stock Units shall not affect
in any way the right or power of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in its capital
structure or its business, engage in any merger or consolidation, issue any debt
or equity securities, dissolve or liquidate, or sell, lease, exchange or
otherwise dispose of all or any part of its assets or business, or engage in any
other corporate act or proceeding.
6.2    If the Company shall effect a subdivision or consolidation of the Common
Stock or other capital readjustment or other increase or reduction of the number
of shares of the Common Stock outstanding (other than the payment of a stock
dividend with respect to the Common Stock), without receiving compensation
therefor in money, services or property, then the number of Cash-Settled
Restricted Stock Units awarded under the Agreement shall be appropriately
adjusted in the same manner as if you were the holder of an equivalent number of
shares of the Common Stock immediately prior to the event requiring the
adjustment.
7.
CASH-SETTLED RESTRICTED STOCK UNITS DO NOT AWARD ANY RIGHTS OF A STOCKHOLDER.
You shall not have the voting rights or any of the other rights, powers or
privileges of a holder of the Common Stock with respect to the Cash-Settled
Restricted Stock Units that are awarded hereby.

8.
NO ADVICE REGARDING CASH-SETTLED RSUs. You acknowledge and agree that (a) you
are not relying upon any written or oral statement or representation of the
Company Group, or any of its respective employees, directors, officers,
attorneys or agents (collectively, the “Company Parties”) regarding the tax
effects associated with your receipt and holding of, the lapse of Forfeiture
Restrictions with respect to and the settlement of the Cash-Settled Restricted
Stock Units, and (b) in deciding to accept the Cash-Settled Restricted Stock
Units, you are relying on your own judgment and the judgment of the
professionals of your choice with whom you have consulted. You hereby release,
acquit and forever discharge the Company Parties from all actions, causes of
actions, suits, debts, obligations,



4



--------------------------------------------------------------------------------





liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with your receipt and holding of, the
lapse of Forfeiture Restrictions with respect to and the settlement of the
Cash-Settled Restricted Stock Units.
9.
EMPLOYMENT RELATIONSHIP. For purposes of the Agreement and these Terms and
Conditions, you shall be considered to be in the employment of the Company Group
as long as you have an employment relationship with a member of the Company
Group. The Committee shall determine any questions as to whether and when there
has been a termination of such employment relationship and the cause of such
termination and the Committee’s determination shall be final and binding on all
Persons. The Committee may, in its sole discretion, determine that if you are on
leave of absence for any reason you will be considered to still be in the employ
of, or providing services for, the Company or the Company Group, provided that
rights to the Cash-Settled Restricted Stock Units during a leave of absence will
be limited to the extent to which those rights were earned or vested when the
leave of absence began. Records of the Company or of the Company Group regarding
your period of service, termination of service and the reason(s) therefor, and
other matters shall be conclusive for all purposes hereunder, unless determined
by the Company to be incorrect.

10.
FURNISH INFORMATION. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

11.
NOT AN EMPLOYMENT AGREEMENT. The Agreement and the Terms and Conditions are not
an employment agreement, and no provision of the Agreement or these Terms and
Conditions shall be construed or interpreted to create an employment
relationship between you and any member of the Company Group or guarantee the
right to remain employed by any member of the Company Group for any specified
term.

12.
LIMIT OF LIABILITY. Under no circumstances will any member of the Company Group
be liable for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any Person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought. No member of the Company Group and no member of the Board of Directors
shall be liable for any act, omission or determination taken or made in good
faith with respect to the Agreement, the Terms and Conditions or the
Cash-Settled Restricted Stock Units granted thereunder.

13.
EXECUTION OF RECEIPTS AND RELEASES. Any payment of cash or other property to
you, or to your legal representative, heir, legatee or distributee, in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such Persons hereunder. The Company may require
you or your legal representative, heir, legatee or distributee, as a condition
precedent to such payment to execute a release and receipt therefor in such form
as it shall determine.



5



--------------------------------------------------------------------------------





14.
FUNDING. You shall have no right, title, or interest whatsoever in or to any
assets of the Company or any investments that the Company may make to aid it in
meeting its obligations under the Agreement and the Terms and Conditions. Your
right to receive payments under the Agreement and the Terms and Conditions shall
be no greater than the rights of an unsecured general creditor of the Company.

15.
NO GUARANTEE OF INTERESTS. The Board of Directors and the Company do not
guarantee the Common Stock of the Company underlying the Cash-Settled Restricted
Stock Units from loss or depreciation.

16.
INFORMATION CONFIDENTIAL. As partial consideration for the granting of the award
under the Agreement and the Terms and Conditions, you hereby agree to keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to these Terms and
Conditions or the Agreement; provided, however, that such information may be
disclosed as required by law and may be given in confidence to your spouse and
tax and financial advisors. In the event any breach of this promise comes to the
attention of the Company, it shall take into consideration that breach in
determining whether to recommend the grant of any future similar award to you,
as a factor weighing against the advisability of granting any such future award
to you.

17.
SUCCESSORS. These Terms and Conditions and the Agreement shall be binding upon
you, your legal representatives, heirs, legatees and distributees, and upon the
Company, its successors and assigns.

18.
SEVERABILITY. If any provision of these Terms and Conditions or the Agreement is
held to be illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining provisions hereof, but such provision shall be fully
severable and these Terms and Conditions and the Agreement shall be construed
and enforced as if the illegal or invalid provision had never been included.

19.
HEADINGS. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.

20.
GOVERNING LAW. All questions arising with respect to the provisions of these
Terms and Conditions and the Agreement shall be determined by application of the
laws of Delaware, without giving any effect to any conflict of law provisions
thereof, except to the extent Delaware state law is preempted by federal law.

21.
CONSENT TO TEXAS JURISDICTION AND VENUE. You hereby consent and agree that state
courts located in Montgomery County, Texas and the United States District Court
for the Southern District of Texas each shall have personal jurisdiction and
proper venue with respect to any dispute between you and the Company arising in
connection with the Cash-Settled Restricted Stock Units, these Terms and
Conditions, or the Agreement. In any dispute with the Company, you will not
raise, and you hereby expressly waive, any objection or defense to such
jurisdiction as an inconvenient forum.



6



--------------------------------------------------------------------------------





22.
AMENDMENT. These Terms and Conditions and the Agreement may be amended by the
Committee at any time; provided, that no such amendment shall adversely affect
the Cash-Settled Restricted Stock Units in any material way, without your
written consent.

23.
MISCELLANEOUS. The term “you” and “your” refer to the Awardee named in the
Agreement. Capitalized terms that are not defined herein shall have the meanings
ascribed to such terms in the Agreement.





7



--------------------------------------------------------------------------------






EXHIBIT A
NON-COMPETE AGREEMENT
THIS NON-COMPETE AGREEMENT (this “Agreement”) is dated as of [date of Qualified
Retirement] and is by and between Newfield Exploration Company, a Delaware
corporation (the “Company”), and ________________, a retiring employee of the
Company (“Retiring Employee”).
R E C I T A L S:
WHEREAS, Retiring Employee has been granted the awards set forth on Annex A
hereto (the “Awards”) by the Company;
WHEREAS, pursuant to the terms of the agreements governing the Awards (the
“Award Agreements”), Retiring Employee is entitled to certain benefits (the
“Retirement Benefits”) if Retiring Employee’s termination of employment with the
Company is by reason of a “Qualified Retirement” (as defined in each of the
Award Agreements); and
WHEREAS, it is a condition to Retiring Employee being entitled to the Retirement
Benefits that Retiring Employee enter into a Non-Compete Agreement substantially
in the form of this Agreement;
NOW, THEREFORE, in consideration of the premises, the Retirement Benefits to be
provided to Retiring Employee and the other covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.    Definitions; Rules of Construction.
(a)    Definitions. The following capitalized terms shall have the meaning given
to it below:
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person and, if
such specified Person is a natural person, the immediate family members of such
specified Person. “Control” (including the terms “controlled by” and “under
common control with”), with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management of a Person, whether
through the ownership of voting securities, as trustee or executor, as general
partner or manager, by contract or otherwise, including the ownership, directly
or indirectly, of securities having the power to elect a majority of the board
of directors or similar body governing the affairs of such Person.
“Competing Business” means any business involved in the acquisition or
development of, or exploration for, crude oil or natural gas or any rights in or
with respect crude oil or natural gas


A-1

--------------------------------------------------------------------------------





within the Covered Area; provided, however, that “Competing Business” shall not
include any business that provides services solely to assist other Persons in
the acquisition or development of, or exploration for, crude oil or natural gas
or any rights in or with respect to crude oil or natural gas but does not itself
acquire or develop, or explore for, crude oil or natural gas or any rights in or
with respect to crude oil or natural gas within the Covered Area.
“Covered Area” means (i) the United States of America; and (ii) any foreign
jurisdiction (A) in which the Company is operating or (B) with respect to which
the Company is actively considering for operations, in the case of clause (ii)
only, as of the date hereof.
“Person” means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or association or
other legal entity of any kind.
“Term” means the period commencing on the date hereof and ending on the date on
which Retiring Employee attains the age of 62.
(b)    Rules of Construction. For purposes of this Agreement (i) unless the
context otherwise requires, (A) “or” is not exclusive; (B) words applicable to
one gender shall be construed to apply to each gender; (C) the terms “hereof,”
“herein,” “hereby,” “hereto” and derivative or similar words refer to this
entire Agreement and (D) the term “Section” refers to the specified Section of
this Agreement, (ii) the Section and other headings and titles contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement, (iii) a reference to any Person
includes such Person’s successors and assigns.
2.    Non-Competition and Non-Solicitation. During the Term, Retiring Employee
covenants and agrees with the Company that Retiring Employee shall not, directly
or indirectly, individually, through an Affiliate or otherwise (including as an
officer, director, employee or consultant) own an interest or engage in,
participate with or provide any financial or other support, assistance or advice
to any Competing Business; provided, however, that Retiring Employee may (a)
when taken together with the ownership, directly or indirectly, of all of his
Affiliates, own, solely as an investment, up to 5% of any class of securities of
any Person if such securities are listed on any national securities exchange or
traded on the Nasdaq Stock Market so long as Retiring Employee is not a
director, officer, employee of, or analogously employed or engaged by, such
Person or any of such Person’s Affiliates or (b) own securities issued by the
Company. In addition, Retiring Employee agrees that during the Term he shall
not, directly or indirectly: (i) interfere with the relationship of the Company
or any Affiliate of the Company, or endeavor to entice away from the Company or
any Affiliate of the Company, any individual or entity who was or is a material
customer or material supplier of, or who has maintained a material business
relationship with, the Company or its Affiliates, (ii) establish (or take
preliminary steps to establish) a business with, or cause or attempt to cause
others to establish (or take preliminary steps to establish) a business with,
any employee or agent of the Company or any of its Affiliates, if such business
competes with or will compete with the Company or any of its Affiliates, or
(iii) employ, engage as a consultant or adviser, or solicit employment,
engagement as a consultant or adviser, of any employee or agent of the Company
or any of its Affiliates, or cause or attempt to cause any individual or entity
to do any of the foregoing. Retiring Employee agrees that the restrictions
contained in this Section 2 are


A-2

--------------------------------------------------------------------------------





necessary to protect Company’s goodwill and confidential information the Company
has provided to Retiring Employee.
3.    Specific Performance; Injunctive Relief. Retiring Employee specifically
acknowledges and agrees that the Company, in providing the Retirement Benefits,
has relied on the agreements and covenants of Retiring Employee contained in
this Agreement and that the terms of this Agreement are reasonable and necessary
for the protection of the Company. Retiring Employee specifically acknowledges
and agrees that any breach or threatened breach by Retiring Employee of his or
her agreements and covenants contained herein would cause the Company
irreparable harm not compensable solely in damages. Retiring Employee further
acknowledges and agrees that it is essential to the effective enforcement of
this Agreement that Company be entitled to the remedies of specific performance,
injunctive relief and similar remedies and Retiring Employee agrees to the
granting of any such remedies upon a breach or threatened breach by Retiring
Employee of any of the terms hereof. The Company also shall be entitled to
pursue any other remedies (at law or in equity) available to it for any breach
or threatened breach of this Agreement, including the recovery of money damages.
4.    Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. The parties agree to cooperate in any revision of this
Agreement that may be necessary to meet the requirements of law. The parties
further agree that a court may revise any provision of this Agreement to render
the Agreement enforceable to the maximum extent possible.
5.    Amendment; Modification; Waiver. No amendment or modification of the terms
or provisions of this Agreement shall be binding unless the same shall be in
writing and duly executed by the Company and Retiring Employee, except that any
of the terms or provisions of this Agreement may be waived in writing at any
time by the party that is entitled to the benefits of such waived terms or
provisions. No single waiver of any of the provisions of this Agreement shall be
deemed to or shall constitute, absent an express statement otherwise, a
continuous waiver of such provision or a waiver of any other provision hereof
(whether or not similar).
6.    Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any covenant or agreement herein, nor shall any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. All rights and remedies existing under this Agreement are
cumulative with, and not exclusive of, any rights or remedies otherwise
available.
7.    No Effect on Retiring Employee’s Obligations. This Agreement shall in no
way affect any other duties or obligations Retiring Employee owes to the Company
by contract, law or otherwise.
8.    Legal Fees. If either party hereto institutes any legal proceedings
against the other for breach of any provision hereof, the losing party shall be
liable for the costs and expenses of the prevailing party, including without
limitation its reasonable attorneys’ fees.


A-3

--------------------------------------------------------------------------------





9.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
10.    Governing Law; Consent to Jurisdiction and Venue. This Agreement shall be
construed in accordance with and governed by the laws of the State of Texas
applicable to agreements made and to be performed wholly within that
jurisdiction. Venue shall lie exclusively with the district courts of Montgomery
County, Texas, and such courts shall have jurisdiction to hear all matters
arising from this Agreement.


[Signature page follows.]


A-4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Retiring Employee has executed this Agreement, in each
case, as of the day and year first above written.




NEWFIELD EXPLORATION COMPANY








By:                          
Name:
Title:






RETIRING EMPLOYEE






                                                
[Retiring Employee]    




A-5

--------------------------------------------------------------------------------





ANNEX A


[insert list of awards]
















































































































A-6